Citation Nr: 1146119	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-25 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1947 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs which denied entitlement to TDIU.

This issue was previously considered by the Board in an August 2009 decision, which denied entitlement to TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In August 2011, the Court reversed the Board's decision and remanded the matter with instructions to grant the benefit sought. 

The August 2009 Board decision also denied entitlement to increased initial evaluations for residuals of cold injury to the left and right feet; the Veteran did not appeal those determinations.  Further, the Court rejected the Veteran's argument that there was a current pending appeal with regard to the assigned evaluation for posttraumatic stress disorder.  The sole issue currently on appeal is that of entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are rated a combined 80 percent disabling, with at least one disability rated 40 percent or more.

2.  The Veteran's service connected disabilities render him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The benefit sought on appeal is being granted in full.  Accordingly, no further discussion of the duties to notify or assist is required.  

In an August 2011 Memorandum decision, the CAVC reversed a Board decision denying entitlement to TDIU and remanded the issue with instructions to grant the benefit sought.  The Veteran met the Schedular eligibility requirements for entitlement to TDIU set forth in 38 C.F.R. § 4.16, and his service connected disabilities prevented him from obtaining or retaining substantially gainful employment.

In accordance with the Order of the Court, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


